Exhibit 10.2

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

AMEDISYS, INC. AND AMEDISYS HOLDING, LLC

 

I. PREAMBLE

Amedisys, Inc. and Amedisys Holding, LLC (collectively, “Amedisys”) hereby enter
into this Corporate Integrity Agreement (CIA) with the Office of Inspector
General (OIG) of the United States Department of Health and Human Services (HHS)
to promote compliance with the statutes, regulations, and written directives of
Medicare, Medicaid, and all other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) (Federal health care program requirements).
Contemporaneously with this CIA, Amedisys is entering into a Settlement
Agreement with the United States.

Amedisys has maintained a voluntary compliance program for many years. The
Compliance Program currently includes, among other things, a Chief Compliance
Officer, a Compliance Committee, a Code of Conduct, written policies and
procedures, a disclosure program that allows for the confidential disclosure and
investigation of potential compliance violations, screening measures for
Ineligible Persons (as defined below), regular compliance training for
employees, various compliance auditing programs, oversight from Amedisys’s Board
of Directors, and compliance risk evaluation and mitigation procedures. Amedisys
represents that its compliance program was and continues to be aimed at
Amedisys’s goal of promoting the highest standards of professionalism, ethics,
and integrity in the delivery of care and the conduct of Amedisys’s business
practices. Amedisys will continue to operate its compliance program throughout
the term of this CIA, may modify its compliance program when it deems
appropriate (subject to the terms of this CIA), and will ensure that its
compliance program complies with this CIA.



--------------------------------------------------------------------------------

II. TERM AND SCOPE OF THE CIA

A. The period of the compliance obligations assumed by Amedisys under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA.
Each one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”

B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Amedisys’s final annual report; or (2) any additional materials
submitted by Amedisys pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

 

  1. “Covered Persons” includes:

 

  a. all owners of Amedisys who are natural persons (other than shareholders
who: (1) have an ownership interest of less than 5% and (2) acquired the
ownership interest through public trading), officers, directors, and employees
of Amedisys; and

 

  b. all contractors, subcontractors, agents, and other persons who provide
patient care items or patient care services or who perform billing or coding
functions on behalf of Amedisys, excluding vendors whose sole connection with
Amedisys is selling or otherwise providing medical supplies or equipment to
Amedisys and who do not bill the Federal health care programs for such medical
supplies or equipment.

Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.

2. “Relevant Covered Persons” includes Covered Persons involved in the delivery
of patient care items or services to patients receiving home health benefits,
the preparation or submission of such claims for reimbursement from any Federal
health care program, and/or the internal review or auditing of such claims
submitted to any Federal health care program.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

2



--------------------------------------------------------------------------------

3. “Covered Administrators” includes Covered Persons who are an administrator of
a home health care center, currently titled Directors of Operations within the
Amedisys system.

4. “Home health care center” includes any site or location from which Amedisys
provides home health services.

 

III. CORPORATE INTEGRITY OBLIGATIONS

Amedisys shall maintain a Compliance Program that includes the following
elements:

A. Compliance Officer and Committee

1. Compliance Officer. Amedisys has a Compliance Officer and shall maintain a
Compliance Officer for the term of the CIA. The Compliance Officer shall
continue to be responsible for developing and implementing policies, procedures,
and practices designed to ensure compliance with the requirements set forth in
this CIA and with Federal health care program requirements. The Compliance
Officer shall continue to be a member of senior management of Amedisys, shall
report directly to the Chief Executive Officer of Amedisys, shall make periodic
(at least quarterly) reports regarding compliance matters directly to the Board
of Directors of Amedisys (or a Committee of the Board), and shall be authorized
to report on such matters to the Board of Directors at any time. Written
documentation of the Compliance Officer’s reports to the Board of Directors
shall be made available to OIG upon request. The Compliance Officer shall not be
or be subordinate to the General Counsel or Chief Financial Officer. The
Compliance Officer shall be responsible for monitoring the day-to-day compliance
activities engaged in by Amedisys as well as for any reporting obligations
created under this CIA. Any noncompliance job responsibilities of the Compliance
Officer shall be limited and must not interfere with the Compliance Officer’s
ability to perform the duties outlined in this CIA.

Amedisys shall report to OIG, in writing, any change in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

3



--------------------------------------------------------------------------------

2. Compliance Committee. Amedisys has a Compliance Committee. The Compliance
Committee shall, at a minimum, include the Compliance Officer and other members
of senior management necessary to meet the requirements of this CIA (e.g.,
senior executives of relevant departments, such as billing, clinical, human
resources, audit, and operations). The Compliance Officer shall chair the
Compliance Committee and the Committee shall support the Compliance Officer in
fulfilling his/her responsibilities (e.g., shall assist in the analysis of the
Amedisys’s risk areas and shall oversee monitoring of internal and external
audits and investigations). The Compliance Committee shall meet at least
quarterly. The minutes of the Compliance Committee meetings shall be made
available to OIG upon request.

Amedisys shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.

3. Board of Directors Compliance Obligations. The Amedisys Board of Directors,
acting through its Compliance and Ethics Committee (Committee), shall be
responsible for the review and oversight of matters related to compliance with
Federal health care program requirements and the obligations of this CIA. The
Committee must include independent (i.e., non-executive) members.

The Committee shall, at a minimum, be responsible for the following:

 

  a. meeting at least quarterly to review and oversee Amedisys’s Compliance
Program, including but not limited to the performance of the Compliance Officer
and Compliance Committee; and

 

  b. for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Committee summarizing its review and oversight of Amedisys’s
compliance with Federal health care program requirements and the obligations of
this CIA.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

4



--------------------------------------------------------------------------------

At minimum, the resolution shall include the following language:

“The Board of Directors’ Compliance and Ethics Committee has made a reasonable
inquiry into the operations of Amedisys’s Compliance Program including the
performance of the Compliance Officer and the Compliance Committee. Based on its
inquiry and review, the Board’s Compliance and Ethics Committee has concluded
that, to the best of its knowledge, Amedisys has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the CIA.”

If the Committee is unable to provide such a conclusion in the resolution, the
Committee shall include in the resolution a written explanation of the reasons
why it is unable to provide the conclusion and the steps it is taking to
implement an effective Compliance Program at Amedisys.

Amedisys shall report to OIG, in writing, any changes in the composition of the
Committee, or any actions or changes that would affect the Committee’s ability
to perform the duties necessary to meet the obligations in this CIA, within 15
days after such a change.

4. Management Accountability and Certifications. Amedisys shall continue to make
compliance a component of each Covered Administrators’ performance evaluation.
In addition to the responsibilities set forth in this CIA for all Covered
Persons, all Covered Administrators are specifically expected to continue to
monitor and oversee activities within their areas of authority and shall
annually certify in writing or electronically that, to the best of their
knowledge, their facility or functional area is in material compliance with
applicable Federal health care program requirements and the obligations of this
CIA.

For each Reporting Period, each Covered Administrator shall certify in writing
or electronically that: “I have been trained on and understand the compliance
requirements and responsibilities as they relate to [insert name of care
center], an area under my supervision. My job responsibilities include ensuring
compliance with regard to the [insert name of care center]. To the best of my
knowledge, except as otherwise described herein, the [insert name of care
center] is in material compliance with applicable Federal health care program
requirements and the obligations of the CIA.”

If any Covered Administrator is unable to provide such a conclusion in the
certification, the Covered Administrator shall include in the certification a
written explanation of the reasons why he or she is unable to provide the
conclusion and the steps being taken to address the issue(s) identified in the
certification.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

5



--------------------------------------------------------------------------------

B. Written Standards

1. Code of Conduct. Amedisys has developed and implemented a written Code of
Conduct. Within 90 days after the Effective Date, Amedisys shall distribute the
Code of Conduct to all Covered Persons. Amedisys shall continue to make the
promotion of, and adherence to, the Code of Conduct an element in evaluating the
performance of all employees. The Code of Conduct shall, at a minimum, set
forth:

 

  a. Amedisys’s commitment to full compliance with all Federal health care
program requirements, including its commitment to prepare and submit accurate
claims consistent with such requirements;

 

  b. Amedisys’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Amedisys’s own
Policies and Procedures;

 

  c. the requirement that all of Amedisys’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Amedisys, suspected violations of any Federal health care program requirements
or of Amedisys’s own Policies and Procedures; and

 

  d. the right of all individuals to use the Disclosure Program described in
Section III.F, and Amedisys’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

Within 120 days after the Effective Date, each Covered Person shall certify, in
writing or in electronic form, that he or she has received, read, understood,
and shall abide by Amedisys’s Code of Conduct. New Covered Persons shall receive
the Code of Conduct and shall complete the required certification within 30 days
after becoming a Covered Person or within 120 days after the Effective Date,
whichever is later.

Amedisys shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. The
Code of Conduct shall be distributed at least annually to all Covered Persons.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

6



--------------------------------------------------------------------------------

2. Policies and Procedures. Amedisys has implemented written Policies and
Procedures regarding the operation of its compliance program. Within 90 days
after the Effective Date, Amedisys shall supplement its written Policies and
Procedures to include any additional compliance program requirements outlined in
this CIA and any material Federal health care program requirements that are not
otherwise already contained in Amedisys’s existing Policies and Procedures.

Within 90 days after the Effective Date, the Policies and Procedures shall be
distributed to all Covered Persons. Appropriate and knowledgeable staff shall be
available to explain the Policies and Procedures.

At least annually (and more frequently, if appropriate), Amedisys shall assess
and update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions, a description of the revisions shall be
communicated to all affected Covered Persons and any revised Policies and
Procedures shall be made available to all Covered Persons.

C. Training and Education

1. General Training. Within 90 days after the Effective Date, Amedisys shall
provide at least one hour of General Training to each Covered Person. This
training, at a minimum, shall explain Amedisys’s:

 

  a. CIA requirements; and

 

  b. Compliance Program, including the Code of Conduct.

New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 90 days after the Effective Date,
whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.

2. Specific Training. Within 90 days after the Effective Date, each Relevant
Covered Person shall receive at least two hours of Specific Training in addition
to the General Training required above. This Specific Training shall include a
discussion of:

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

7



--------------------------------------------------------------------------------

  a. the Federal health care program requirements regarding the accurate coding
and submission of home health claims;

 

  b. policies, procedures, and other requirements applicable to the
documentation of medical records;

 

  c. the personal obligation of each individual involved in the claims
submission process to ensure that such claims are accurate;

 

  d. applicable reimbursement statutes, regulations, and program requirements
and directives;

 

  e. the legal sanctions for violations of the Federal health care program
requirements; and

 

  f. examples of proper and improper claims submission practices.

New Relevant Covered Persons shall receive this training within 30 days after
the beginning of their employment or becoming Relevant Covered Persons, or
within 90 days after the Effective Date, whichever is later.

After receiving the initial Specific Training described in this section, each
Relevant Covered Person shall receive at least one hour of Specific Training, in
addition to the General Training, in each subsequent Reporting Period.

3. Board Member Training. Within 90 days after the Effective Date, Amedisys
shall provide at least two hours of training to each member of the Board of
Directors, in addition to the General Training. This training shall address the
responsibilities of board members and corporate governance.

New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 90 days after
the Effective Date, whichever is later.

4. Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

8



--------------------------------------------------------------------------------

5. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.

6. Update of Training. Amedisys shall review the training annually, and, where
appropriate, update the training to reflect changes in Federal health care
program requirements, any issues discovered during internal audits or the Claims
Review, and any other relevant information.

7. Computer-based Training. If Amedisys chooses to provide computer-based
training, it shall make available appropriately qualified and knowledgeable
staff or trainers to answer questions or provide additional information to the
individuals receiving such training. In addition, if Amedisys chooses to provide
computer-based General or Specific training, all applicable requirements to
provide a number of “hours” of trainings in this Section may be met with respect
to computer-based training by providing the required number of “normative” hours
as that term is used in the computer-based training industry.

D. Internal Risk Evaluation and Mitigation Program

1. Amedisys has developed and implemented numerous compliance risk evaluation
and mitigation procedures. Amedisys shall, within 6 months after the Effective
Date, develop an internal Risk Evaluation and Mitigation Program (REM Program)
that shall contain, at a minimum, the following elements:

 

  a. an identification of the material Medicare compliance risk areas for
Amedisys’s home health services, based upon internal compliance audits, matters
submitted to Amedisys’s Disclosure Program, IRO reviews, and other appropriate
internal risk assessments (Risk Evaluation);

 

  b. a risk mitigation plan that outlines risk mitigation activities that will
be performed and tracked for each risk identified in the Risk Evaluation (Risk
Mitigation Plan); and

 

  c. a system that monitors and tracks the implementation of the Risk Mitigation
Plan (Monitoring System) to confirm that the specified mitigation activities are
implemented and the results are reported to the Compliance Officer.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

9



--------------------------------------------------------------------------------

2. Amedisys, at its discretion, may retain the services of an independent
consultant to assist with the development of or modifications to the REM
Program.

3. The REM Program shall be reviewed by an independent reviewer, as discussed
below in Section III.E and Appendix B.

E. Review Procedures

 

  1. General Description

 

  a. Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Amedisys shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in this Section III.E.
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.

 

  b. Retention of Records. The IRO and Amedisys shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Amedisys) related to the
reviews.

 

  2. Reviews

a. Claims Review. The IRO shall review Amedisys’s home health coding, billing,
and claims submission to the Medicare program and the reimbursement received
(Claims Review) and shall prepare a Claims Review Report, as outlined in
Appendix B to this CIA, which is incorporated by reference. For each Reporting
Period, the IRO shall randomly select ten home health care centers to assess and
review. The ten home health care centers selected for the Reporting Period shall
be known as the “Subject Facilities.”

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

10



--------------------------------------------------------------------------------

b. REM Program Review. The IRO shall review Amedisys’s REM Program and shall
prepare a REM Program Review Report, as outlined in Appendix B to this CIA,
which is incorporated by reference. Amedisys may engage an IRO to review the REM
Program that is different from the IRO engaged to perform the Claims Review.

3. Unallowable Cost Review. If applicable, for the first Reporting Period, the
IRO shall conduct a review of Amedisys’s compliance with the unallowable cost
provisions of the Settlement Agreement. The IRO shall determine whether Amedisys
has complied with its obligations not to charge to, or otherwise seek payment
from, federal or state payors for unallowable costs (as defined in the
Settlement Agreement) and its obligation to identify to applicable federal or
state payors any unallowable costs included in payments previously sought from
the United States, or any state Medicaid program. This unallowable costs
analysis shall include, but not be limited to, payments sought in any cost
reports, cost statements, information reports, or payment requests already
submitted by Amedisys or any affiliates. To the extent that such cost reports,
cost statements, information reports, or payment requests, even if already
settled, have been adjusted to account for the effect of the inclusion of the
unallowable costs, the IRO shall determine if such adjustments were proper. In
making this determination, the IRO may need to review cost reports and/or
financial statements from the year in which the Settlement Agreement was
executed, as well as from previous years.

4. Unallowable Cost Review Report. The IRO shall prepare a report based upon the
Unallowable Cost Review performed (Unallowable Cost Review Report). The
Unallowable Cost Review Report shall include the IRO’s findings and supporting
rationale regarding the Unallowable Cost Review and whether Amedisys has
complied with its obligation not to charge to, or otherwise seek payment from,
federal or state payors for unallowable costs (as defined in the Settlement
Agreement) and its obligation to identify to applicable federal or state payors
any unallowable costs included in payments previously sought from such payor.

5. Validation Review. In the event OIG has reason to believe that:
(a) Amedisys’s Claims Review or Unallowable Cost Review fails to conform to the
requirements of this CIA; or (b) the IRO’s findings or Claims Review or
Unallowable Cost Review results are inaccurate, OIG may, at its sole discretion,
conduct its own review to determine whether the Claims Review or Unallowable
Cost Review complied with the requirements of the CIA and/or the findings or
Claims Review or Unallowable

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

11



--------------------------------------------------------------------------------

Cost Review results are inaccurate (Validation Review). Amedisys shall pay for
the reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of Reports submitted as part of Amedisys’s final
Annual Report shall be initiated no later than one year after Amedisys’s final
submission (as described in Section II) is received by OIG.

Prior to initiating a Validation Review, OIG shall notify Amedisys of its intent
to do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, Amedisys may request a meeting
with OIG to: (a) discuss the results of any Claims Review or Unallowable Cost
Review submissions or findings; (b) present any additional information to
clarify the results of the Claims Review or Unallowable Cost Review or to
correct the inaccuracy of the Claims Review or Unallowable Cost Review; and/or
(c) propose alternatives to the proposed Validation Review. Amedisys agrees to
provide any additional information as may be requested by OIG under this Section
III.E.5 in an expedited manner. OIG will attempt in good faith to resolve any
Claims Review or Unallowable Cost Review issues with Amedisys prior to
conducting a Validation Review. However, the final determination as to whether
or not to proceed with a Validation Review shall be made at the sole discretion
of OIG.

6. Independence and Objectivity Certification. The IRO shall include in its
report(s) to Amedisys a certification that the IRO has (a) evaluated its
professional independence and objectivity with respect to the reviews conducted
under this Section III.E and (b) concluded that it is, in fact, independent and
objective, in accordance with the requirements specified in Appendix A to this
CIA.

F. Disclosure Program

Amedisys has established a Disclosure Program that includes a mechanism (e.g., a
toll-free compliance telephone line) to enable individuals to disclose, to the
Compliance Officer or some other person who is not in the disclosing
individual’s chain of command, any identified issues or questions associated
with Amedisys’s policies, conduct, practices, or procedures with respect to a
Federal health care program believed by the individual to be a potential
violation of criminal, civil, or administrative law. Amedisys shall continue to
appropriately publicize the existence of the disclosure mechanism (e.g., via
periodic e-mails to employees or by posting the information in prominent common
areas).

The Disclosure Program shall continue to emphasize a nonretribution,
nonretaliation policy, and shall continue to include a reporting mechanism for
anonymous communications for which appropriate confidentiality shall be
maintained. Upon receipt

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

12



--------------------------------------------------------------------------------

of a disclosure, the Compliance Officer (or designee) shall gather all relevant
information from the disclosing individual. The Compliance Officer (or designee)
shall make a preliminary, good faith inquiry into the allegations set forth in
every disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and
(2) provides an opportunity for taking corrective action, Amedisys shall conduct
an internal review of the allegations set forth in the disclosure and ensure
that proper follow-up is conducted.

The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews.

G. Ineligible Persons

 

  1. Definitions. For purposes of this CIA:

 

  a. an “Ineligible Person” shall include an individual or entity who:

i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or

ii. has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

 

  b. “Exclusion Lists” include:

i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

13



--------------------------------------------------------------------------------

ii. the General Services Administration’s System for Award Management (available
through the Internet at http://www.sam.gov).

2. Screening Requirements. Amedisys shall continue to ensure that all
prospective and current Covered Persons are not Ineligible Persons, by
implementing the following screening requirements.

 

  a. Amedisys shall continue to screen all prospective Covered Persons against
the Exclusion Lists prior to engaging their services and, as part of the hiring
or contracting process, shall require such Covered Persons to disclose whether
they are Ineligible Persons.

 

  b. Amedisys shall screen all Covered Persons against the Exclusion Lists
within 90 days after the Effective Date and on a monthly basis thereafter.

 

  c. Amedisys shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

Nothing in Section III.G affects Amedisys’s responsibility to refrain from (and
liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by excluded persons. Amedisys understands that
items or services furnished, ordered or prescribed by excluded persons are not
payable by Federal health care programs and that Amedisys may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Amedisys meets the
requirements of Section III.G.

3. Removal Requirement. If Amedisys has actual notice that a Covered Person has
become an Ineligible Person, Amedisys shall remove such Covered Person from
responsibility for, or involvement with, Amedisys’s business operations related
to the Federal health care programs and shall remove such Covered Person from
any position for which the Covered Person’s compensation or the items or
services furnished, ordered, or prescribed by the Covered Person are paid in
whole or part, directly or indirectly, by Federal health care programs or
otherwise with Federal funds at least until such time as the Covered Person is
reinstated into participation in the Federal health care programs.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

14



--------------------------------------------------------------------------------

4. Pending Charges and Proposed Exclusions. If Amedisys has actual notice that a
Covered Person is charged with a criminal offense that falls within the scope of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term or, Amedisys shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the quality of care rendered to any
beneficiary, patient, or resident, or any claims submitted to any Federal health
care program.

H. Notification of Government Investigation or Legal Proceedings

Within 30 days after discovery, Amedisys shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Amedisys conducted or brought
by a governmental entity or its agents involving an allegation that Amedisys has
committed a crime or has engaged in fraudulent activities. This notification
shall include a description of the allegation, the identity of the investigating
or prosecuting agency, and the status of such investigation or legal proceeding.
Amedisys shall also provide written notice to OIG within 30 days after the
resolution of the matter, and shall provide OIG with a description of the
findings and/or results of the investigation or proceedings, if any.

I. Repayment of Overpayments

1. Definition of Overpayments. For purposes of this CIA, an “Overpayment” shall
mean the amount of money Amedisys has received for home health services in
excess of the amount due and payable under any Federal health care program
requirements.

2. Repayment of Overpayments

 

  a.

If, at any time, Amedisys identifies or learns of any Overpayment, Amedisys
shall repay the Overpayment to the appropriate payor (e.g., Medicare contractor)
within 60 days after identification of the Overpayment and take remedial steps
within 90 days after identification (or such additional time as may be agreed to
by the payor) to correct the problem, including preventing the underlying
problem and the Overpayment from recurring. If not yet quantified, within 60

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

15



--------------------------------------------------------------------------------

  days after identification, Amedisys shall notify the payor of its efforts to
quantify the Overpayment amount along with a schedule of when such work is
expected to be completed. Notification and repayment to the payor shall be done
in accordance with the payor’s policies.

 

  b. Notwithstanding the above, notification and repayment of any Overpayment
amount that routinely is reconciled or adjusted pursuant to policies and
procedures established by the payor should be handled in accordance with such
policies and procedures.

J. Reportable Events

1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

 

  a. a substantial Overpayment;

 

  b. a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 

  c. the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.G.1.a; or

 

  d. the filing of a bankruptcy petition by Amedisys.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

2. Reporting of Reportable Events. If Amedisys determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Amedisys shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

16



--------------------------------------------------------------------------------

3. Reportable Events under Section III.J.1.a. For Reportable Events under
Section III.J.1.a, the report to OIG shall be made within 30 days of the
identification of the Overpayment, and shall include:

 

  a. a description of the steps taken by Amedisys to identify and quantify the
Overpayment;

 

  b. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Federal health care program authorities
implicated;

 

  c. a description of Amedisys’s actions taken to correct the Reportable Event;
and

 

  d. any further steps Amedisys plans to take to address the Reportable Event
and prevent it from recurring.

Within 60 days of identification of the Overpayment, Amedisys shall provide OIG
with a copy of the notification and repayment (if quantified) to the payor
required in Section III.I.2.

4. Reportable Events under Section III.J.1.b and c. For Reportable Events under
Section III.J.1.b and III.J.1.c, the report to OIG shall include:

 

  a. a complete description of the Reportable Event, including the relevant
facts, persons involved, and legal and Federal health care program authorities
implicated;

 

  b. a description of Amedisys’s actions taken to correct the Reportable Event;

 

  c. any further steps Amedisys plans to take to address the Reportable Event
and prevent it from recurring; and

 

  d. if the Reportable Event has resulted in an Overpayment, a description of
the steps taken by Amedisys to identify and quantify the Overpayment.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

17



--------------------------------------------------------------------------------

5. Reportable Events under Section III.J.1.d. For Reportable Events under
Section III.J.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.

6. Reportable Events Involving the Stark Law. Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves only a probable
violation of section 1877 of the Social Security Act, 42 U.S.C. §1395nn (the
Stark Law) should be submitted by Amedisys to the Centers for Medicare &
Medicaid Services (CMS) through the self-referral disclosure protocol (SRDP),
with a copy to the OIG. The requirements of Section III.I.2 that require
repayment to the payor of any identified Overpayment within 60 days shall not
apply to any Overpayment that may result from a probable violation of only the
Stark Law that is disclosed to CMS pursuant to the SRDP. If Amedisys identifies
a probable violation of the Stark Law and repays the applicable Overpayment
directly to the CMS contractor, then Amedisys is not required by this Section
III.J to submit the Reportable Event to CMS through the SRDP.

 

IV. SUCCESSOR LIABILITY; CHANGES TO BUSINESS UNITS OR LOCATIONS

A. Sale of Business, Business Unit or Location.

In the event that, after the Effective Date, Amedisys proposes to sell any or
all of its home health business, business units or locations (whether through a
sale of assets, sale of stock, or other type of transaction) that are subject to
this CIA, Amedisys shall notify OIG of the proposed sale at least 30 days prior
to the sale of its business, business unit or location. This notification shall
include a description of the business, business unit or location to be sold, a
brief description of the terms of the sale, and the name and contact information
of the prospective purchaser. This CIA shall be binding on the purchaser as it
relates to the acquired business, business unit or location, unless otherwise
determined and agreed to in writing by the OIG.

B. Change or Closure of Business, Business Unit or Location

In the event that, after the Effective Date, Amedisys changes home health
locations or closes a home health business, business unit or location related to
the furnishing of items or services that may be reimbursed by Federal health
care programs, Amedisys shall notify OIG of this fact as soon as possible, but
no later than within 30 days after the date of change or closure of the
business, business unit or location.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

18



--------------------------------------------------------------------------------

C. Purchase or Establishment of New Business, Business Unit or Location

In the event that, after the Effective Date, Amedisys purchases or establishes a
new home health business, business unit or location related to the furnishing of
items that may be reimbursed by Federal health care programs, Amedisys shall
notify OIG at least 30 days prior to such purchase or the operation of the new
business, business unit or location. This notification shall include the address
of the new business, business unit or location, phone number, fax number, the
location’s Medicare and state Medicaid program provider number and/or supplier
number(s); and the name and address of each Medicare and state Medicaid program
contractor to which Amedisys currently submits claims. Each new home health
business, business unit or location and all Covered Persons at each new home
health business, business unit or location shall be subject to the applicable
requirements of this CIA, unless otherwise agreed to in writing by the OIG.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

19



--------------------------------------------------------------------------------

V. IMPLEMENTATION AND ANNUAL REPORTS

A. Implementation Report

Within 120 days after the Effective Date, Amedisys shall submit a written report
to OIG summarizing the status of its implementation of the requirements of this
CIA (Implementation Report). The Implementation Report shall, at a minimum,
include:

1. the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;

2. the names and positions of the members of the Compliance Committee required
by Section III.A;

3. the names of the Board members who are responsible for satisfying the Board
of Directors compliance obligations described in Section III.A.3;

4. the names of the Covered Administrators and the identity of their respective
home health care center who are responsible for satisfying the Management
Accountability and Certifications described in Section III.A.4;

5. a copy of Amedisys’s Code of Conduct required by Section III.B.1;

6. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG upon
request);

7. a summary of all Policies and Procedures required by Section III.B (copies of
the Policies and Procedures shall be made available to OIG upon request);

8. the following information regarding each type of training required by Section
III.C:

 

  a. a description of such training, including a summary of the topics covered,
the length of sessions, and a schedule of training sessions;

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

20



--------------------------------------------------------------------------------

  b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.

A copy of all training materials and the documentation supporting this
information shall be made available to OIG upon request.

9. a description of the Disclosure Program required by Section III.F;

10. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a summary and description of any and all current and prior engagements
and agreements between Amedisys and the IRO; and (e) a certification from the
IRO regarding its professional independence and objectivity with respect to
Amedisys;

11. a description of the process by which Amedisys fulfills the requirements of
Section III.G regarding Ineligible Persons;

12. a list of all of Amedisys’s home health locations (including locations and
mailing addresses); the corresponding name under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Medicare and state Medicaid program provider number and/or supplier number(s);
the name and address of each Medicare and state Medicaid program contractor to
which Amedisys currently submits claims; and the name of the Administrator for
the location;

13. a description of Amedisys’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business; and

14. the certifications required by Section V.C.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

21



--------------------------------------------------------------------------------

B. Annual Reports

Amedisys shall submit to OIG annually a report with respect to the status of,
and findings regarding, Amedisys’s compliance activities for each of the five
Reporting Periods (Annual Report). Each Annual Report shall include, at a
minimum:

1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer and any change in the membership of
the Compliance Committee described in Section III.A;

2. the dates of each report made by the Compliance Officer to the Board (written
documentation of such reports shall be made available upon request);

3. the Board resolution required by Section III.A.3;

4. the number of individuals required to execute the Covered Administrator
certification required by Section III.A.4; the percentage of individuals who did
not execute, or were unable to execute, the certification and the reasons
therefore; and, if applicable, an explanation of the efforts by Amedisys to
overcome the exceptions;

5. a summary of any changes or amendments to Amedisys’s Code of Conduct required
by Section III.B.1 and the reason for such changes, along with a copy of the
revised Code of Conduct;

6. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);

7. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy);

8. the following information regarding each type of training required by Section
III.C:

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

22



--------------------------------------------------------------------------------

  a. a description of the initial and annual training, including a summary of
the topics covered, the length of sessions, and a schedule of training sessions;

 

  b. the number of individuals required to complete the initial and annual
training, the percentage of individuals who actually completed the initial and
annual training, and an explanation of any exceptions.

A copy of all training materials and the documentation to support this
information shall be made available to OIG upon request;

8. in the first Annual Report, a description of the REM Program, and, in the
remaining Annual Reports, a summary of any significant changes to the REM
Program;

9. a complete copy of all reports prepared pursuant to Section III.E, along with
a copy of the IRO’s engagement letter;

10. Amedisys’s response to the reports prepared pursuant to Section III.E, along
with corrective action plan(s) related to any issues raised by the reports;

11. a summary and description of any and all current and prior engagements and
agreements between Amedisys and the IRO (if different from what was submitted as
part of the Implementation Report);

12. a certification from the IRO regarding its professional independence and
objectivity with respect to Amedisys;

13. a summary of Reportable Events (as defined in Section III.J) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;

14. a report of the aggregate Overpayments that have been returned to the
Federal health care programs. Overpayment amounts shall be broken down into the
following categories: inpatient Medicare, outpatient Medicare, Medicaid (report
each applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

23



--------------------------------------------------------------------------------

15. a summary of the disclosures in the disclosure log required by Section III.F
that relate to Federal health care programs (the complete disclosure log shall
be made available to OIG upon request);

16. any changes to the process by which Amedisys fulfills the requirements of
Section III.G regarding Ineligible Persons;

17. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.H. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

18. a description of all changes to the most recently provided list of
Amedisys’s locations (including addresses) as required by Section V.A.12; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicare and state
Medicaid program provider number(s) and/or supplier number(s); and the name and
address of each Medicare and state Medicaid program contractor to which Amedisys
currently submits claims; and

19. the certifications required by Section V.C.

The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

C. Certifications

The Implementation Report and each Annual Report shall include a certification
by the Compliance Officer that:

1. to the best of his or her knowledge, except as otherwise described in the
report, Amedisys is in compliance with all of the requirements of this CIA;

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

24



--------------------------------------------------------------------------------

2. he or she has reviewed the report and has made reasonable inquiry regarding
its content and believes that the information in the report is accurate and
truthful; and

3. to the best of his or her knowledge, Amedisys has complied with its
obligations under the Settlement Agreement: (a) not to resubmit to any Federal
health care program payors any previously denied claims related to the Covered
Conduct addressed in the Settlement Agreement, and not to appeal any such
denials of claims; (b) not to charge to or otherwise seek payment from federal
or state payors for unallowable costs (as defined in the Settlement Agreement);
and (c) to identify and adjust any past charges or claims for unallowable costs.

D. Designation of Information

Amedisys shall clearly identify any portions of its submissions that it believes
are trade secrets, or information that is commercial or financial and privileged
or confidential, and therefore potentially exempt from disclosure under the
Freedom of Information Act (FOIA), 5 U.S.C. § 552. Amedisys shall refrain from
identifying any information as exempt from disclosure if that information does
not meet the criteria for exemption from disclosure under FOIA.

 

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

OIG:

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

25



--------------------------------------------------------------------------------

Amedisys:

Jeffrey D. Jeter

Chief Compliance Officer

Amedisys, Inc.

5959 South Sherwood Forest Boulevard

Baton Rouge, Louisiana 70816

Telephone: 225.292.2031

Facsimile: 225.292.8163

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Amedisys may be required to provide OIG
with an electronic copy of each notification or report required by this CIA in
searchable portable document format (pdf), in addition to a paper copy.

 

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Amedisys’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Amedisys’s locations for the
purpose of verifying and evaluating: (a) Amedisys’s compliance with the terms of
this CIA; and (b) Amedisys’s compliance with the requirements of the Federal
health care programs. The documentation described above shall be made available
by Amedisys to OIG or its duly authorized representative(s) at all reasonable
times for inspection, audit, or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
Amedisys’s employees, contractors, or agents who consent to be interviewed at
the individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Amedisys shall assist OIG or its duly authorized representative(s) in contacting
and arranging interviews with such individuals upon OIG’s request. Amedisys’s
employees may elect to be interviewed with or without a representative of
Amedisys present.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

26



--------------------------------------------------------------------------------

VIII.  DOCUMENT AND RECORD RETENTION

Amedisys shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.

 

IX. DISCLOSURES

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Amedisys prior to any release by OIG of
information submitted by Amedisys pursuant to its obligations under this CIA and
identified upon submission by Amedisys as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, Amedisys shall have the rights set forth at 45
C.F.R. § 5.65(d).

 

X. BREACH AND DEFAULT PROVISIONS

Amedisys is expected to fully and timely comply with all of its CIA obligations.

A. Stipulated Penalties for Failure to Comply with Certain Obligations

As a contractual remedy, Amedisys and OIG hereby agree that failure to comply
with certain obligations as set forth in this CIA may lead to the imposition of
the following monetary penalties (hereinafter referred to as “Stipulated
Penalties”) in accordance with the following provisions.

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Amedisys fails to establish and
implement any of the following obligations as described in Section III:

 

  a. a Compliance Officer;

 

  b. a Compliance Committee;

 

  c. the Board of Directors and Covered Administrators compliance obligations;

 

  d. a written Code of Conduct;

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

27



--------------------------------------------------------------------------------

  e. written Policies and Procedures;

 

  f. the training of Covered Persons, Relevant Covered Persons, and Board
Members;

 

  g. the REM Program;

 

  h. a Disclosure Program;

 

  i. Ineligible Persons screening and removal requirements;

 

  j. notification of Government investigations or legal proceedings; and

 

  k. reporting of Reportable Events.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Amedisys fails to engage and
use an IRO, as required in Section III.E, Appendix A, and Appendix B.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Amedisys fails to submit the
Implementation Report or any Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Amedisys fails to submit any
Claims Review Report, the REM Program Review Report, or Unallowable Cost Review
Report in accordance with the requirements of Section III.E and Appendix B.

5. A Stipulated Penalty of $1,500 for each day Amedisys fails to grant access as
required in Section VII. (This Stipulated Penalty shall begin to accrue on the
date Amedisys fails to grant access.)

6. A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of Amedisys as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

28



--------------------------------------------------------------------------------

7. A Stipulated Penalty of $1,000 for each day Amedisys fails to comply fully
and adequately with any obligation of this CIA. OIG shall provide notice to
Amedisys stating the specific grounds for its determination that Amedisys has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Amedisys shall take to comply with the CIA. (This Stipulated Penalty shall
begin to accrue 10 days after Amedisys receives this notice from OIG of the
failure to comply.) A Stipulated Penalty as described in this Subsection shall
not be demanded for any violation for which OIG has sought a Stipulated Penalty
under Subsections 1- 6 of this Section.

B. Timely Written Requests for Extensions

Amedisys may, in advance of the due date, submit a timely written request for an
extension of time to perform any act or file any notification or report required
by this CIA. Notwithstanding any other provision in this Section, if OIG grants
the timely written request with respect to an act, notification, or report,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until one day after Amedisys fails to meet the
revised deadline set by OIG. Notwithstanding any other provision in this
Section, if OIG denies such a timely written request, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until three business days after Amedisys receives OIG’s written denial of
such request or the original due date, whichever is later. A “timely written
request” is defined as a request in writing received by OIG at least five
business days prior to the date by which any act is due to be performed or any
notification or report is due to be filed.

C. Payment of Stipulated Penalties

1. Demand Letter. Upon a finding that Amedisys has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Amedisys of: (a) Amedisys’s failure
to comply; and (b) OIG’s exercise of its contractual right to demand payment of
the Stipulated Penalties. (This notification shall be referred to as the “Demand
Letter.”)

2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Amedisys shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Amedisys elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Amedisys cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

29



--------------------------------------------------------------------------------

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Amedisys has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.

D. Exclusion for Material Breach of this CIA

1. Definition of Material Breach. A material breach of this CIA means:

 

  a. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;

 

  b. a failure by Amedisys to report a Reportable Event, take corrective action,
and make the appropriate refunds, as required in Section III.J;

 

  c. a failure to respond to a Demand Letter concerning the payment of
Stipulated Penalties in accordance with Section X.C; or

 

  d. a failure to engage and use an IRO in accordance with Section III.E,
Appendix A, and Appendix B.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Amedisys constitutes an independent basis for
Amedisys’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Amedisys has materially breached this CIA and
that exclusion is the appropriate remedy, OIG shall notify Amedisys of:
(a) Amedisys’s material breach; and (b) OIG’s intent to exercise its contractual
right to impose exclusion. (This notification shall be referred to as the
“Notice of Material Breach and Intent to Exclude.”)

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

30



--------------------------------------------------------------------------------

3. Opportunity to Cure. Amedisys shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:

 

  a. Amedisys is in compliance with the obligations of the CIA cited by OIG as
being the basis for the material breach;

 

  b. the alleged material breach has been cured; or

 

  c. the alleged material breach cannot be cured within the 30 day period, but
that: (i) Amedisys has begun to take action to cure the material breach;
(ii) Amedisys is pursuing such action with due diligence; and (iii) Amedisys has
provided to OIG a reasonable timetable for curing the material breach.

4. Exclusion Letter. If, at the conclusion of the 30 day period, Amedisys fails
to satisfy the requirements of Section X.D.3, OIG may exclude Amedisys from
participation in the Federal health care programs. OIG shall notify Amedisys in
writing of its determination to exclude Amedisys. (This letter shall be referred
to as the “Exclusion Letter.”) Subject to the Dispute Resolution provisions in
Section X.E, below, the exclusion shall go into effect 30 days after the date of
Amedisys’s receipt of the Exclusion Letter. The exclusion shall have national
effect. Reinstatement to program participation is not automatic. After the end
of the period of exclusion, Amedisys may apply for reinstatement by submitting a
written request for reinstatement in accordance with the provisions at 42 C.F.R.
§§ 1001.3001-.3004.

E. Dispute Resolution

1. Review Rights. Upon OIG’s delivery to Amedisys of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Amedisys shall be afforded certain review
rights comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42
C.F.R. Part 1005 as if they applied to the Stipulated Penalties or exclusion
sought pursuant to this CIA. Specifically, OIG’s determination to demand payment
of Stipulated Penalties or to seek exclusion shall be subject to review by an
HHS ALJ and, in the event of an appeal, the HHS Departmental Appeals Board
(DAB), in a manner consistent with the

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

31



--------------------------------------------------------------------------------

provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42
C.F.R. § 1005.2(c), the request for a hearing involving Stipulated Penalties
shall be made within 10 days after receipt of the Demand Letter and the request
for a hearing involving exclusion shall be made within 25 days after receipt of
the Exclusion Letter.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Amedisys was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Amedisys shall have the burden of proving its full and timely compliance and the
steps taken to cure the noncompliance, if any. OIG shall not have the right to
appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Amedisys to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Amedisys requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:

 

  a. whether Amedisys was in material breach of this CIA;

 

  b. whether such breach was continuing on the date of the Exclusion Letter; and

 

  c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) Amedisys had begun to take action to cure the
material breach within that period; (ii) Amedisys has pursued and is pursuing
such action with due diligence; and (iii) Amedisys provided to OIG within that
period a reasonable timetable for curing the material breach and Amedisys has
followed the timetable.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

32



--------------------------------------------------------------------------------

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Amedisys, only after a
DAB decision in favor of OIG. Amedisys’s election of its contractual right to
appeal to the DAB shall not abrogate OIG’s authority to exclude Amedisys upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Amedisys may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Amedisys shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Amedisys, Amedisys
shall be reinstated effective on the date of the original exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

 

XI. EFFECTIVE AND BINDING AGREEMENT

Amedisys and OIG agree as follows:

A. This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

B. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.

C. OIG may agree to a suspension of Amedisys’s obligations under this CIA based
on a certification by Amedisys that it is no longer providing health care items
or services that will be billed to any Federal health care program and that it
does not have any ownership or control interest, as defined in 42 U.S.C.
§1320a-3, in any entity that bills any Federal health care program. If Amedisys
is relieved of its CIA obligations, Amedisys will be required to notify OIG in
writing at least 30 days in advance if Amedisys plans to resume providing health
care items or services that are billed to any Federal health care program or to
obtain an ownership or control interest in any entity that bills any Federal
health care program. At such time, OIG shall evaluate whether the CIA will be
reactivated or modified.

D. The undersigned Amedisys signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

33



--------------------------------------------------------------------------------

E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

34



--------------------------------------------------------------------------------

ON BEHALF OF AMEDISYS, INC.

 

/s/ Ronald A. LaBorde         4.22.14 RONALD A. LABORDE       DATE President and
Interim Chief Executive Officer On behalf of Amedisys, Inc.       /s/ Paul B.
Murphy       4.22.14 PAUL B. MURPHY       DATE King & Spalding, LLP      
Counsel for Amedisys, Inc.      

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

35



--------------------------------------------------------------------------------

ON BEHALF OF AMEDISYS HOLDING, LLC

 

/s/ Ronald A. LaBorde       4.22.14 RONALD A. LABORDE       DATE President and
Interim Chief Executive Officer       On behalf of Amedisys Holding, LLC      
/s/ Paul B. Murphy       4.22.14 PAUL B. MURPHY       DATE King & Spalding, LLP
      Counsel for Amedisys Holding, LLC      

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

36



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

/s/ Robert K. DeConti       4.22.14 ROBERT K. DECONTI       DATE Assistant
Inspector General for Legal Affairs       Office of Inspector General       U.
S. Department of Health and Human Services       /s/ Sarah K. Kessler      
4.22.14 SARAH K. KESSLER       DATE Associate Counsel       Office of Inspector
General       U. S. Department of Health and Human Services      

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

 

37



--------------------------------------------------------------------------------

APPENDIX A

INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A. IRO Engagement

1. Amedisys shall engage an IRO (or IROs) that possesses the qualifications set
forth in Paragraph B, below, to perform the responsibilities in Paragraph C,
below. The IRO shall conduct the review in a professionally independent and
objective fashion, as set forth in Paragraph D. Within 30 days after OIG
receives the information identified in Section V.A.10 of the CIA or any
additional information submitted by Amedisys in response to a request by OIG,
whichever is later, OIG will notify Amedisys if the IRO is unacceptable. Absent
notification from OIG that the IRO is unacceptable, Amedisys may continue to
engage the IRO.

2. If Amedisys engages a new IRO during the term of the CIA, this IRO shall also
meet the requirements of this Appendix. If a new IRO is engaged, Amedisys shall
submit the information identified in Section V.A.10 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives this
information or any additional information submitted by Amedisys at the request
of OIG, whichever is later, OIG will notify Amedisys if the IRO is unacceptable.
Absent notification from OIG that the IRO is unacceptable, Amedisys may continue
to engage the IRO.

B. IRO Qualifications

The IRO shall:

1. assign individuals to conduct the Claims Review, Risk Evaluation and
Mitigation Program Review (REM Program Review), and Unallowable Cost Review, if
applicable who have expertise in the billing, coding, reporting, and other
requirements of home health claims and in the general requirements of the
Federal health care program(s) from which Amedisys seeks reimbursement;

2. assign individuals to design and select the Claims Review sample who are
knowledgeable about the appropriate statistical sampling techniques;

3. assign individuals to design and perform the REM Program Review who are
knowledgeable about Medicare compliance risk evaluation and mitigation in home
health;

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix A



--------------------------------------------------------------------------------

4. assign individuals to conduct the coding review portions of the Claims Review
who have a nationally recognized coding certification and who have maintained
this certification (e.g., completed applicable continuing education
requirements); and

5. have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.

C. IRO Responsibilities

The IRO shall:

1. perform each Claims Review, REM Program Review, and Unallowable Cost review,
if applicable in accordance with the specific requirements of the CIA;

2. follow all applicable Medicare rules and reimbursement guidelines in making
assessments in the Claims Review and REM Program Review;

3. if in doubt of the application of a particular Medicare policy or regulation,
request clarification from the appropriate authority (e.g., Medicare
contractor);

4. respond to all OIG inquires in a prompt, objective, and factual manner; and

5. prepare timely, clear, well-written reports that include all the information
required by Appendix B to the CIA.

D. IRO Independence and Objectivity

The IRO must perform the Claims Review and REM Program Review in a
professionally independent and objective fashion, as defined in the most recent
Government Auditing Standards issued by the United States Government
Accountability Office.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix A



--------------------------------------------------------------------------------

E. IRO Removal/Termination

1. Provider and IRO. If Amedisys terminates its IRO or if the IRO withdraws from
the engagement during the term of the CIA, Amedisys must submit a notice
explaining its reasons for termination or the reason for withdrawal to OIG no
later than 30 days after termination or withdrawal. Amedisys must engage a new
IRO in accordance with Paragraph A of this Appendix and within 60 days of
termination or withdrawal of the IRO.

2. OIG Removal of IRO. In the event OIG has reason to believe the IRO does not
possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph D, or has failed to carry out its
responsibilities as described in Paragraph C, OIG may, at its sole discretion,
require Amedisys to engage a new IRO in accordance with Paragraph A of this
Appendix. Amedisys must engage a new IRO within 60 days of termination of the
IRO.

Prior to requiring Amedisys to engage a new IRO, OIG shall notify Amedisys of
its intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Amedisys may present
additional information regarding the IRO’s qualifications, independence or
performance of its responsibilities. OIG will attempt in good faith to resolve
any differences regarding the IRO with Amedisys prior to requiring Amedisys to
terminate the IRO. However, the final determination as to whether or not to
require Amedisys to engage a new IRO shall be made at the sole discretion of
OIG.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix A



--------------------------------------------------------------------------------

APPENDIX B

 

I. CLAIMS REVIEW

A. Claims Review. The IRO shall perform the Claims Review annually to cover each
of the five Reporting Periods. The IRO shall perform all components of each
Claims Review.

1. Definitions. For the purposes of the Claims Review, the following definitions
shall be used:

 

  a. Overpayment: The amount of money Amedisys has received in excess of the
amount due and payable under any Federal health care program requirements, as
determined by the IRO in connection with the claims reviews performed under this
Appendix B, and which shall include any extrapolated Overpayments determined in
accordance with Section A.3 of this Appendix B.

 

  b. Paid Claim: A claim submitted by Amedisys and for which Amedisys has
received reimbursement from Medicare.

 

  c. Population: The Population shall be defined as all Paid Claims for the
Subject Facilities during the 12-month period covered by the Claims Review.

 

  d. Error Rate: The Error Rate shall be the percentage of net Overpayments
identified in the sample. The net Overpayments shall be calculated by
subtracting all underpayments identified in the sample from all gross
Overpayments identified in the sample. (Note: Any potential cost settlements or
other supplemental payments should not be included in the net Overpayment
calculation. Rather, only underpayments identified as part of the Discovery
Sample shall be included as part of the net Overpayment calculation.)

The Error Rate is calculated by dividing the net Overpayment identified in the
sample by the total dollar amount associated with the Paid Claims in the sample.

 

  e. Home Health Care Center: All Amedisys’ locations using the same provider
number.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

2. Discovery Sample. The IRO shall randomly select and review a sample of 30
Paid Claims from each of the Subject Facilities, for a total of 300 Paid Claims
(Discovery Sample). The Paid Claims shall be reviewed based on the supporting
documentation available to Amedisys or under Amedisys’s control and applicable
billing and coding regulations and guidance to determine whether the claim was
correctly coded, submitted, and reimbursed.

If the Error Rate (as defined above) for the Discovery Sample is less than 5%,
no additional sampling is required, nor is the Systems Review required. (Note:
The guidelines listed above do not imply that this is an acceptable error rate.
Accordingly, Amedisys should, as appropriate, further analyze any errors
identified in the Discovery Sample. Amedisys recognizes that OIG or other HHS
component, in its discretion and as authorized by statute, regulation, or other
appropriate authority may also analyze or review Paid Claims included, or errors
identified, in the Discovery Sample or any other segment of the universe.)

3. Full Sample. If the Discovery Sample indicates that the Error Rate is 5% or
greater, the IRO shall select an additional sample of Paid Claims from the
Subject Facilities (Full Sample) using commonly accepted sampling methods. The
Paid Claims selected for the Full Sample shall be reviewed based on supporting
documentation available to Amedisys or under Amedisys’s control and applicable
billing and coding regulations and guidance to determine whether the claim was
correctly coded, submitted, and reimbursed. For purposes of calculating the size
of the Full Sample, the Discovery Sample may serve as the probe sample, if
statistically appropriate. Additionally, the IRO may use the Paid Claims sampled
as part of the Discovery Sample, and the corresponding findings for those Paid
Claims, as part of its Full Sample, if: (1) statistically appropriate and
(2) the IRO selects the Full Sample Paid Claims using the seed number generated
by the Discovery Sample. The findings of the Full Sample shall be used by the
IRO to estimate the actual Overpayment in the Population with a 90% confidence
level and with a maximum relative precision of 25% of the point estimate. OIG,
in its sole discretion, may refer the findings of the Full Sample (and any
related workpapers) received from Amedisys to the appropriate Federal health
care program payor (e.g., Medicare contractor), for appropriate follow-up by
that payor.

4. Systems Review. If Amedisys’s Discovery Sample identifies an Error Rate of 5%
or greater, Amedisys’s IRO shall also conduct a Systems Review. The Systems
Review shall consist of the following:

 

  a. a review of Amedisys’s billing and coding systems and processes relating to
claims submitted to Federal health care programs (including, but not limited to,
the operation of the billing system, the process by which claims are coded,
safeguards to ensure proper coding, claims submission and billing; and
procedures to identify and correct inaccurate coding and billing);

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

  b. for each claim in the Discovery Sample and Full Sample that resulted in an
Overpayment, the IRO shall review the system(s) and process(es) that generated
the claim and identify any problems or weaknesses that may have resulted in the
identified Overpayments. The IRO shall provide its observations and
recommendations on suggested improvements to the system(s) and the process(es)
that generated the claim.

5. Other Requirements.

 

  a. Supplemental Materials. The IRO shall request all documentation and
materials required for its review of the Paid Claims selected as part of the
Discovery Sample or Full Sample (if applicable), and Amedisys shall furnish such
documentation and materials to the IRO prior to the IRO initiating its review of
the Discovery Sample or Full Sample (if applicable). If the IRO accepts any
supplemental documentation or materials from Amedisys after the IRO has
completed its initial review of the Discovery Sample or Full Sample (if
applicable) (Supplemental Materials), the IRO shall identify in the Claims
Review Report the Supplemental Materials, the date the Supplemental Materials
were accepted, and the relative weight the IRO gave to the Supplemental
Materials in its review. In addition, the IRO shall include a narrative in the
Claims Review Report describing the process by which the Supplemental Materials
were accepted and the IRO’s reasons for accepting the Supplemental Materials.

 

  b. Paid Claims without Supporting Documentation. Any Paid Claim for which
Amedisys cannot produce any documentation to support the Paid Claim shall be
considered an error and the total reimbursement received by Amedisys for such
Paid Claim shall be deemed an Overpayment. Replacement sampling for Paid Claims
with missing documentation is not permitted.

 

  c. Use of First Samples Drawn. For the purposes of all samples (Discovery
Sample(s) and Full Sample(s)) discussed in this Appendix, the Paid Claims
selected in each first sample shall be used (i.e., it is not permissible to
generate more than one list of random samples and then select one for use with
the Discovery Sample or Full Sample).

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

6. Repayment of Identified Overpayments. Amedisys shall repay within 30 days any
Overpayment(s) identified in the Discovery Sample, regardless of the Error Rate,
and (if applicable) the Full Sample, including the IRO’s estimate of the actual
Overpayment in the Population as determined in accordance with Section A.3
above, in accordance with payor refund policies. Amedisys shall make available
to OIG all documentation that reflects the refund of the Overpayment(s) to the
payor.

B. Claims Review Report. The IRO shall prepare a Claims Review Report as
described in this Appendix for each Claims Review performed. The following
information shall be included in the Claims Review Report for each Discovery
Sample and Full Sample (if applicable).

1. Claims Review Methodology.

 

  a. Claims Review Population. A description of the Population subject to the
Claims Review.

 

  b. Claims Review Objective. A clear statement of the objective intended to be
achieved by the Claims Review.

 

  c. Source of Data. A description of the specific documentation relied upon by
the IRO when performing the Claims Review (e.g., medical records, physician
orders, certificates of medical necessity, requisition forms, local medical
review policies (including title and policy number), CMS program memoranda
(including title and issuance number), Medicare carrier or intermediary manual
or bulletins (including issue and date), other policies, regulations, or
directives).

 

  d. Review Protocol. A narrative description of how the Claims Review was
conducted and what was evaluated.

 

  e. Supplemental Materials. A description of any Supplemental Materials as
required by A.5.a., above.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

2. Statistical Sampling Documentation.

 

  a. A copy of the printout of the random numbers generated by the “Random
Numbers” function of the statistical sampling software used by the IRO.

 

  b. A copy of the statistical software printout(s) estimating how many Paid
Claims are to be included in the Full Sample, if applicable.

 

  c. A description or identification of the statistical sampling software
package used to select the sample and determine the Full Sample size, if
applicable.

3. Claims Review Findings.

 

  a. Narrative Results

i. A description of Amedisys’s billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.

ii. A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.) regarding the Claims
Review, including the results of the Discovery Sample, and the results of the
Full Sample (if any).

 

  b. Quantitative Results

i. Total number and percentage of instances in which the IRO determined that the
Paid Claims submitted by Amedisys (Claim Submitted) differed from what should
have been the correct claim (Correct Claim), regardless of the effect on the
payment.

ii. Total number and percentage of instances in which the Claim Submitted
differed from the Correct Claim and in which such difference resulted in an
Overpayment to Amedisys.

iii. Total dollar amount of all Overpayments in the Discovery Sample and the
Full Sample (if applicable).

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

iv. Total dollar amount of Paid Claims included in the Discovery Sample and the
Full Sample and the net Overpayment associated with the Discovery Sample and the
Full Sample.

v. Error Rate in the Discovery Sample and the Full Sample.

vi. A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim: Federal health care program billed, beneficiary
health insurance claim number, date of service, code submitted (e.g., DRG, CPT
code, etc.), code reimbursed, allowed amount reimbursed by payor, correct code
(as determined by the IRO), correct allowed amount (as determined by the IRO),
dollar difference between allowed amount reimbursed by payor and the correct
allowed amount.

vii. If a Full Sample is performed, the methodology used by the IRO to estimate
the actual Overpayment in the Population and the amount of such Overpayment.

 

  c. Recommendations. The IRO’s report shall include any recommendations for
improvements to Amedisys’s billing and coding system based on the findings of
the Claims Review.

4. Systems Review Findings. The IRO shall prepare a Systems Review Report based
on the Systems Review performed (if applicable) that shall include the IRO’s
observations, findings, and recommendations regarding:

 

  a. the strengths and weaknesses in Amedisys’s billing systems and processes;

 

  b. the strengths and weaknesses in Amedisys’s coding systems and processes;
and

 

  c. possible improvements to Amedisys’s billing and coding systems and
processes to address the specific problems or weaknesses that resulted in the
identified Overpayments.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

5. Credentials. The names and credentials of the individuals who: (1) designed
the statistical sampling procedures and the review methodology utilized for the
Claims Review and (2) performed the Claims Review.

 

II. RISK EVALUATION AND MITIGATION PROGRAM REVIEW

A. Risk Evaluation and Mitigation Program Review. The applicable IRO shall
perform the Risk Evaluation and Mitigation Program Review (REM Program Review)
annually to cover all Reporting Periods. The IRO shall perform all components of
each REM Program Review.

B. Elements. The REM Program Review shall consist of the following:

1. a review of the processes by which Amedysis develops its Risk Evaluation and
Risk Mitigation Plan, including the sources of information used to develop each;
and a determination of whether Amedisys has identified the material Medicare
compliance risk areas;

2. an assessment of whether, in developing the Risk Evaluation and Risk
Mitigation Plan, additional or different sources or types of data or information
should be utilized; and a determination of whether risk mitigation activities
are appropriate to address identified risk areas;

3. a review of the experience and background of the persons responsible for
development of the Risk Evaluation and the Risk Mitigation Plan and an
assessment of the completeness and appropriateness of the training, policies,
procedures, standard operating procedures, and guidance such individual receives
regarding the development of each; and

4. an assessment of whether the Monitoring System adequately and effectively
monitors and tracks the activities identified in the Risk Mitigation Plan to
ensure that such activities are implemented and the results reported to the
Compliance Officer.

C. REM Program Review Report. The IRO shall prepare a report based upon REM
Program Review (REM Program Review Report). The REM Program Review Report will
include:

1. the IRO’s findings, observations, and recommendations as outlined in Section
II.B above; and

2. the names and credentials of the individuals who performed the REM Program
Review.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B



--------------------------------------------------------------------------------

D. Access. No later than 120 days before the end of each Reporting Period,
Amedisys shall provide the IRO with full access to the REM Program to permit the
REM Program Review.

 

Amedisys, Inc. and Amedisys Holding, LLC Corporate Integrity Agreement

Appendix B